DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 02/04/2021.
B.	Claims 1-10, 12 and 16-19 remains pending.

  

Continued Examination Under 37 CFR 1.114
C.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claim Rejections - 35 USC § 103
D.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

E.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

F.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
G.	Claims 1-10, 12-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 10,597,201 3/3/20, foreign priority 7/6/12) in view of Iwasaki (US 10,298,830, priority 3/13/14) in further view of Lee, Kwontae et al. (US Pub. 2014/0009394 A1), herein referred to as “Kwontae”.
Note that the IDS cited KR20140016473A which on 2013-05-16
Priority claimed from US13/895,800 which has US Publication of 2014/0009394.


Regarding independent claim 1, Lee discloses an apparatus comprising:
one or more processors (figure 2)
one or more memories storing instructions that when executed by the one or more processors (col 6, lies 44-47), causes the apparatus to:
perform communications with another apparatus, wherein, in a first operation mode, the apparatus receives from the another apparatus, first data related to an image displayed at the another apparatus (col 5, lines 33-45: in mirroring mode, the screen information related to the image displayed on the screen of the mobile terminal is received at the sink device), and wherein, in a second mode, the apparatus receives second data from a source, the source being another apparatus or an external device (col 5, line 58 to col 6, line 2: the sink device receives the user command, which is second data, and this information is transmitted to the source device for performing the requested function in the user command)
display an image on a display (figures 19, 4-7)
wherein, in the first operation mode, the apparatus displays on the display by using the received first data, an image corresponding to the image displayed at the another apparatus (figures 19, 24, col 23, lines 22-40)
wherein, in the second operation mode, the apparatus displays an image on the display by using the received second data (figure 25, col 23, line 41 to col 24, line 29)
transmit a coordinate information to the another apparatus according to the accepted user operation in a case where it is determined the apparatus is operating in the first operation mode (col 2, lines 44-53: transmit the screen information, which is a coordinate information to the 
wherein the coordinate information is related to a coordinate indicated by the accepted user operation (col 5, lines 33-45)
wherein the control information is for controlling a function requested by the apparatus to be performed at the source of the second data (col 5, line 58 to col 6, line 2: the user command is the control information for a function requested by the image display device 100 (e.g. the sink device), this control information is transmitted to the mobile terminal 200 (e.g. the source device) so that the requested function is performed by the source device) 
Lee does not explicitly disclose:
determine whether the apparatus is operating in the first operation mode or in the second operation mode
accept a user operation performed in connection with the image displayed on the display
Iwasaki provides a menu of at least two video modes where a user can change the mode by selecting a mode on the menu (figures 7 and 12).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Iwasaki into Lee to allow determining whether the apparatus is operating in the first operating mode or a second operating mode and can change the operation mode by selecting a desired mode to perform related functions such as mirroring the image on the screen of the source device, which is the another apparatus, to the screen of the sink device, which is the apparatus, as well as redirecting the user command from the sink device to the source device so that the requested function from the user command is performed at the source device.

Lee does not describe in detail (multi-mirroring) that in a second operation mode the apparatus receives second data different from the first data from a source, the source being the another apparatus or an external device and display an image on the display of the apparatus, however in the same endeavor Kwontae describes an operation mode called multi-mirroring with functions as follows where the main apparatus has external devices, in this example four other devices, each of which has separate data therefore different data from the first data from a one source wherein these different data is from different other apparatus and external devices (par.119-122). Please note the emphasized section below.



[0119]
FIG. 7 shows a multi mirroring service for outputting three screens 101, 102 and 103 of three mobile terminals 201, 202 and 203 and an image 104 of the image display device 100 via the image display device 100 if the three mobile terminals 201, 202 and 203 are connected to the image display device 100.
[0120]
As shown in FIG. 7, the image display device 100 outputs the screen of the first mobile terminal 201 as a first screen 101, the screen of the second mobile terminal 202 as a second screen 102, the screen of the third mobile terminal 203 as a third screen 103, and the image of the image display device 100 as a fourth screen 104.
[0121]
As described above, a user command input to the image display device 100 may be transmitted to the mobile terminal 200 through data communication between the image display device 100 and the mobile terminal 200. That is, if the user enters a user command to the image display device 100 for outputting the screen of the mobile terminal 200, the image display device 100 transmits the received user command to the mobile terminal 200 and the mobile terminal 200 performs operation of the mobile terminal 200 according to the received user command.
[0122]
As shown in the figure, if several mobile terminals 200 are connected to the image display device 100, the user can control the mobile terminal 200 via the screen of the mobile terminal 200 output on the image display device 100 using the user input unit 155.








Regarding claim 2, which is dependent on claim 1, Lee discloses that 
in the case where it is determined that the apparatus is operating in the first operation mode, generate the coordinate information based on a coordinate specified by the user operation and a resolution of the source of the first data (col 14, lines 43-58, col 15, lines 4-14)
wherein the coordinate information is information in which a top-left corner of a display region of the another apparatus that is the source of the first data is represented as a coordinate origin (col 15, lines 20-28)

Regarding claim 3, which is dependent on claim 1, Lee discloses that in the case where the apparatus is operating in the second operation mode, 
if the apparatus receives the second data from the another apparatus, the apparatus transmits the control information to the another apparatus that is the source of the second data col 5, line 58 to col 6, line 2)
if the apparatus receives the second data from an external device, the apparatus transmits the control information to the external device that is the source of the second data (col 7, lines 12-21)



Regarding claim 5, which is dependent on claim 1, Lee discloses that in the case where it is determined that the apparatus is operating in the first operation mode or in the second operation mode, the apparatus displays an image based on the first data or the second data in the display region included in the apparatus (col 26, line 55 to col 27, line 6, col 28, lines 55-67, col 29, lines 32-39: the fact that the image display device 100, corresponding to the apparatus, and the mobile terminal 200, corresponding to the another apparatus, output the same screen shows that the apparatus displays an image in the region of the apparatus similar to the image in the another apparatus).

Regarding claim 7, which is dependent on claim 1, Lee discloses that in the case where the apparatus operates in the first operation mode, the apparatus reproduced audio reproduced by the another apparatus that is the source of the first data by further receiving data related to the audio (col 6, line 52 to col 7, line 11).



Regarding claim 9, which is dependent on claim 1, Lee discloses that the execution of the instructions causes the apparatus to:
acquire, in the case where the apparatus is operating in the second operation mode, information related to the second data from the another apparatus (col 6, lines 52-60)
receive the second data from the external device based on the information acquired from the another apparatus (col 7, lines 12-21)

Regarding claim 10, which is dependent on claim 9, Lee discloses that the apparatus according to claim 9, wherein the information acquired from the apparatus is an identifier of the second data (col 6, lines 52-60: audio or video data for output should include a name, which is an identifier, for recognizing at the image display device 100).

Regarding claim 12, which is dependent on claim 1, Lee discloses that the apparatus according to claim 1, wherein the first operation mode is a mirroring mode conforming to a mirroring standard for transmitting mirroring data using a wireless connection (col 5, lines 36-38, col 11, line 61 to col 12, line 10).



Regarding claim 16, which is dependent on claim 1, Lee discloses that the apparatus communicates with at least one of the another communication apparatus or the external  device via a wireless network conforming to an Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard (col 7, lines 22-30).

Regarding claim 17, which is dependent on claim 1, Lee discloses that the apparatus communicates with the another apparatus via a wireless network conforming to a direct wireless connection standard (figure 3, col 8, lines 39-43, 48-67, col 12, lines 11-20).

Independent claim 18 is for a corresponding method claim performed on the apparatus of claim 1, and is rejected under the same rationale. 




 
(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10, 12 and 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    211
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 8, 2021